UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6723



JEFFREY ROY CROSBY,

                                              Plaintiff - Appellant,

          versus


JOHN LAMBERT; ED SEVERANCE, United States Mar-
shals Service; KEVIN HARVEY, Special Agent,
Federal Bureau of Investigation; ADMINISTRATOR
OF ORANGEBURG CALHOUN DETENTION CENTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-98-277-5-22JI)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Roy Crosby, Appellant Pro Se. Clifford Leon Welsh, North
Myrtle Beach, South Carolina; Barbara Murcier Bowens, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Roy Crosby appeals from the district court's orders

dismissing his Bivens1 action, and denying his motion for recon-

sideration filed pursuant to Fed. R. Civ. P. 59(e).   Our review of

the record discloses that this appeal is without merit. While

Crosby contends that the district court improperly resolved factual

disputes in granting summary judgment, we find that the district

court properly granted summary judgment because Crosby’s claims

fail as a matter of law.   In addition, because Crosby's motion for

reconsideration does not demonstrate that his action was improperly

dismissed, we find that the district court's denial of his Rule

59(e) motion was not an abuse of discretion.2   Accordingly, we af-

firm both district court orders on the reasoning of the district

court. See Crosby v. Lambert, No. CA-98-277-5-22JI (D.S.C. Mar. 24

& May 11, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the Court and argument would not aid the decisional process.



                                                           AFFIRMED




     1
       See Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
     2
         See United States v. Williams, 674 F.2d 310, 312 (4th Cir.
1982).


                                  2